                   Case 1:17-cv-12472-DLC Document 87-2 Filed 05/18/20 Page 1 of 6                                       \I rlr'\r-r, L.r;I
                                                                                                                                         :
                                                                                                                                              r




\/
                                          IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF MASSACHUSETTS




             LUIGI WARREN,
                                                                             Civ. A. No. 17-12472-DLC
                                     Plaintiff,

                      vs.

             TFIE CHILDREN'S HOSPITAL
             CORPORATION

                                     Defendant




                                     PI,AINTIFF'S. RULE 26(aX I ) INITIAL DISCLOS URES

\/
            Pursuant to Federal Rule of Civil Procedure 26(aX1) and the Scheduling Order, plaintiff makes

            the following initial disclosures to the defendant in the above-referenced lawsuit. These

            disclosures are based on information presently known and reasonably available to plaintiff and

            which plaintiff reasonably believes he may use in support of his claims and defenses. Continuing

            investigation and discovery may cause plaintiff to amend these initial disclosures, including by

            identifying other potentialwitnesses, documents and by disclosing other pertinent information.

            Plaintiff therefore reserves the right to supplement these initial disclosures. By providing these

            initial disclosures, plaintiff does not represent that he is identifying every document, tangible

        thing or witness possibly relevant to this action.




     Case   1:1   7-or- 1247 2-DLC                Plaintiffs Rule 26(a)(1) lnitial Disclosures           Page 1 of 188
            Case 1:17-cv-12472-DLC Document 87-2 Filed 05/18/20 Page 2 of 6




v      I.   INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION THAT
            MAY BE USED TO SUPPORT PLAINTIFF'S CLAIMS

         Witness                Subject of lnformation
         Ryan Dietz             As the licensing officer responsible for the Moderna license
         BCH TIDO               agreement at both lDl and BCH, Mr. Dietz has information about the
         300 Longwood Ave.      deal and about lDl's and BCH's license revenue sharing arrangements
         Boston, MA 02115       as they pertain to this license and more generally.
         (617) e1s-30rs

         Dr. Derrick Rossi      As Dr. Warren's co-inventor on the Technology licensed    to Moderna
         BCH                    in 2010, Dr. Rossi has information about the timeline of the
         200 Longwood Ave.      invention, representations made regarding licensing revenue
         Boston, MA 02115       distribution at different times, and efforts that have been made'to
         (6L71713-8900          institute a custom revenue split for Moderna licensing proceeds.
         Dr. Frederick W. Alt   As Director of the Program in Cellular and Molecular Medicine,
         BCH                    (formerly lDl) at BCH, Dr. Alt has general information about the
         One BlacKan Circle     merger of lDl with BCH (and possibly also about royalty distribution
         Boston, MA 02115
                                arrangements) and should be able to identify past or present officials
         (6171e1e-2s3e
                                with more specific, detailed information on these matters.
         Doreen Donovan         As the Director of Human Resources at lDl during the period of the
         Myriant Corporation    plaintiffs employment, Ms. Donovan has information about
         42 Cummings Park       onboarding policies and practices there, including as they relate to
         Woburn, MA 01801       the lDl Research and Technology Development Poliry.
         (78U s59-62s0
         Lisa Pight             As the Financial Assistant responsible for distributing royalty
         BCH TIDO               statements and checks in BCH's Technology and lnnovation
         300 Longwood Ave.      Development Office (TIDO), Ms. Pight has information regarding the
         Boston, MA 02115       ad m   i   n   istration of icensi ng reven ue d istributions.
                                                              I


         (6L7) e19-301.7

         Dianne McCarthy        As the then-Chief Counsel                for Research Affairs at   BCH who sent   the
         CHIA                   plaintiff a copy of the lDl Research and Technology Development
         501 Boylston Street    Policy in 2011, Ms. McCarthy has information about BCH's stance on
         Boston, MA 02115       the applicable inventions poliry before the 2012 lDl-BCH merger.
         (617) 701-8100
         David Resnick          As lDl's outside counsel at Nixon-Peabody who sent the plaintiff a
         Nixon Peabody LLP      draft lawsuit citing the lDl Research and Technology Development
         100 Summer Street      Policy in 2011, Mr. Resnick has information about lDl's stance on the
         Boston, MA 021L0       applicable invention policy before the 2012 lDl-BCH merger.
         (6L7) 34s-60s7




    Case 1:17an-12472-DLC                      Plaintiffs Rule 26(aX1) lnitial Disclosures                        Page? of 188
                      Case 1:17-cv-12472-DLC Document 87-2 Filed 05/18/20 Page 3 of 6




v



            Witness                              Subject of lnformation
            Dr. Han Lee                          As a fellow researcher with whom Dr. Warren consulted in 2008
            AstraZeneca                          regarding the practicality of using synthetic mRNA to modulate
            Corporate Development                cell state, Dr. Lee has information regarding the timeline of the
            Gaithersburg, MD                     invention of the Technology.
            Ha n. Lee       @astrazeneca.com
            Dr. Sun Hur                          As a fellow researcher with whom Dr. Warren consulted in 2008
            BCH                                  regarding the challenges presented by cellular immune
            3 Blackfan Circle                    responses to synthetic mRNA, Dr. Hur has information regarding
            Boston, MA 02115
                                                 the timeline of the invention of the Technology.
            (617) 713-B2so

            Chairman of the lDl Board            Plaintiff does not know the identity of the Chairman of the lDl
            of Trustees                          Board of Trustees during the run-up to the BCH merger (2008-
            (Needs         to Be ldentified)     ?:OtZl. This individualwill have information on lDl's inventions
                                                 policy and any impact on the policy arising from lDl's affiliation
                                                 and later merger with BCH.
            Chairman of lDl's Research           Plaintiff does not know the identity of the Chairman of lDl's
            and Technology                       Research and Development Committee when the Moderna deal
            Development Committee                was executed. This individual will have information on lDl's
\7          (Needs         to   Be ldentified)   inventions policy at the time of the deal and any special issues
                                                 or treatment pertaining to the Moderna transaction.
            Chairman of the Equity               Plaintiff does not know the identity of the Chairman of the
            Subcommittee of lDl's                Equity Subcommittee of lDl's Research and Development
            Research and Technology              Committee when the Moderna dealwas executed. This
            Development Committee                individual will have information on lDl's policies regarding the
            (Needs         to   Be ldentified)   receipt of equity and the handling of the Moderna case.




     Case   1   :17   -cv-12472-DLC               Plaintiffs Rule 26(a)(1) lnitial Disclosures                 Page 3 of 188
                  Case 1:17-cv-12472-DLC Document 87-2 Filed 05/18/20 Page 4 of 6




\/      II.       CATEGORIES AND LOCATIONS OF DOCUMENTS



            Attached ltem or Category                                                          Location
            Emails and letters from Dr. Rossi and lDl Human Resources in                       Attached.
            regards the plaintiffs appointment at lDl, his position there, and his
            resignation from the lnstitute.
            Pages from the plaintiffs lab notebook relating to his original                    Attached.
            conception of the licensed invention and his reporting of that
            invention to his lDl supervisor, Dr. Rossi.
            Plaintiffs original 2010 invention assignment in respect of the                    Attached.
            technology licensed to Moderna, and the two follow-on
            assignments he executed in 2011.
            Electronic exchanges from ?:ALL between plaintiff and Ryan Dietz in                Attached
            re his request for follow-on assignments and POAs, nature of
            Moderna deal, plaintiffs rights to royalties, etc.
            Draft CDAs addressing the lDl-Moderna licensing agreement (lDl                     Attached.
            Case 08-011), sent to the plaintiff by Ryan Dietz in 2011.


            Letter sent to plaintiff by BCH's Chief Counsel for Research Affairs in            Attached
            zO11 and follow-on emailexchanges in regards his obligation to
            execute follow-on assignments.
\/          Electronic exchanges between plaintiff and lDl's outside counsel at                Attached.
            Nixon-Peabody from zOL1. re plaintiffs obligation to execute
            follow-on invention assignments and POAs.
            Draft complaint seeking iniunction sent to plaintiff by lDl's lawyers              Attached.
            at Nixon-Peabody in 2011 to support their demand for his
            execution of follow-on assignments and POAs.
            2OL3 request       from Ryan Dietz for plaintiffs declarations to support          Attached.
            lP prosecution.


            Supporting declarations provided by the plaintiffto facilitate                     Attached.
            prosecution of the lP for the licensed technology.


            Electronic exchange between plaintiff and Ryan Dietz in re info                    Attached.
            required to prepare the first royalty distribution in 2015.


            Cover letters and statements that accompanied royalty checks                       Attached.
            issued to plaintiff in 2015 -2OL7.




     Case   1   :17 -cv-12472-DLC               Plaintiffs Rule 26(a)(1) lnitial Disclosures               Page 4 of 188
                   Case 1:17-cv-12472-DLC Document 87-2 Filed 05/18/20 Page 5 of 6




\/


            Attached ltem or Category                                                                  Location
            Electronic exchanges from 2OL7 between plaintiff and Ryan Dietz                            Attached.
            regarding the royalty split issue.


            Plaintiffs contemporaneous notes from August L8,2AL7 callwith                              Attached.
            Ryan Dietz regarding the royalty split issue.


            Proposed custom royalty split agreement dated January 22,2OL7,                             Attached.
            emailed to the plaintiff by Ryan Dietz in August 20L7.


            Electronic exchanges from 2OL7 between plaintiff and Dr. Derrick                           Attached.
            Rossi regarding the royalty split issue.


            Electronic exchanges in re plaintiffs request to BCH for his lDl                           Attached
            personnel records in 20L7.


            2004lDl Research and Technology Development Policy.                                        Attached


\/
            L992 Children's Hospital Policy on lnventions and lntellectual                             Attached.
            Property.


            2015 lntellectual       Propefi   Policy of Boston Children's Hospital.                    Attached



            Partial photographic record of plaintiffs Rossi Lab scientific                             Plaintiff has electronic
            notebooks, covering approximately 1400 notebook pages with a                               copies.
            focus on the mRNA reprogramming project.
            Backups of plaintiffs lDl email account           rlr)r11.11
                                                              Ytqt rLta    irli h:nr-rrl
                                                                           aut.a tul Y qt
                                                                                               arlrr
                                                                                            u.Lvu      Pla   intiff has electronic
            made at various times.                                                                     copies.


            Provisional patent fi ling.                                                                Plaintiff has paper copy.



            Press releases, news reports, articles, officialfilings and other                          Pla   intiff has electronic
            public documents regarding lDl and BCH, Moderna and various                                copies.
            pertinent issues of law, taxation and finance.




     Case   1 :1   7-cv-12472-DLC                 Plaintiffs Rule 26(a)(1) lnitial Disclosures                                Page 5 of 188
                 Case 1:17-cv-12472-DLC Document 87-2 Filed 05/18/20 Page 6 of 6




v      III.       CALCULATION OF DAMAGES
       Not applicable as the plaintiffis seeking equitable relief.



       IV. INSURANCE
       Plaintiff has no applicable insurance.




       Dated: March 29,2018 By:         /s/ Luisi Warren



       Luigi Warren (Pro Se)
       3535 Lebon Dr, Apt. 431 1
       San Diego, CA 92122

       Tel: (617) 275-1489

       Email : luigi.warren@outlook.com




    Case   1   :17 -cv-12472-DLC       Plaintiffs Rule 26(a)(1) lnitial Disclosures   Page 6 of 188
